CAMERON, Circuit Judge
(concurring in part and dissenting in part).
I agree with the conclusions reached by the majority and set forth in the able opinion except those resting upon the premise that the Black Warrior was guilty of actionable negligence in leaving the outboard end of the discharge line open during the activities incident to making the pipelines of barge 109 ready for the beginning of unloading operations. Those preparatory steps were to be completed entirely before the barge’s pumps were set in operation and before the signal was given to LeBlanc that the valve should be opened so that Gulf’s pipe line might receive the gasoline propelled to it by the barge’s pumps.
But those preparatory steps had not been completed, the signal had not been given to start the barge’s pumps and the signal had not been given to LeBlanc that discharge of the cargo was ready to begin. Until those signals were given and the pumps were started and Le-Blanc’s valves were opened, no danger could arise from the open-ended pipe. It was proper and without hazard, under the evidence, that either or both ends 'of this discharge line be left open until the beginning of discharge operations. Indeed, it is logical that they should be left open until it had been decided which side of the barge should be placed next to the shore; and also, to the end that the air in the pipeline might have a means of escape during the other preparatory steps.
The situation of the Rebel Warrior with the fire in the galley, of the two barges being prepared for cargo discharge, and with respect to all other relevant factors had existed for more than twenty minutes without incident. It was only the introduction of large quantities of gasoline into the discharge line of the 109 which caused the explosion or created any hazard at all. The crew of the Rebel Warrior had a right to perform their duties, assured that Gulf would not turn down upon them a column of gasoline until the signal was given. In fact, it is evident that Gulf’s employees were keenly aware of the danger connected with opening the valve of its pipeline; for, as shown by the majority opinion, they were not content to place complete reliance in the Rebel Warrior’s crew, but, themselves, checked the flange on the outboard end1 of the 112’s discharge line before essaying to connect up the flexible rubber hose between Gulf’s pipeline and the discharge line of the 112.
It is clear to me that the open end of this discharge line was a perfectly proper and harmless condition, which could be made dangerous only by a wanton and unforeseeable act by Gulf’s valve man. Without dispute, it would have been closed before the pumps were started or the signal given to Gulf to open the valve. The election by the Rebel Warrior’s crew to defer closing the open pipe until after other steps had been taken in preparing for the beginning of the discharge operation, was not a negligent act and was not a proximate cause of the explosion. In my opinion, the Court below committed an error of law in judg*357ing this to be negligence. I dissent, therefore, from the portions of the majority opinion resting upon the affirmance of this part of the finding and judgment of the Court below.

. Here is what the majority opinion states: “They began with the 112. Gulf employees gauged the barge’s tanks, attached a bonding wire from the dock to the vessel, and removed the plate, or flange, bolted across the face of the dock pipeline. They then cheeked the flanges, including the flange on the out-hoard end of the 112’s discharge line.” [Emphasis added.]